Citation Nr: 0406636
Decision Date: 03/12/04	Archive Date: 07/21/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-14 578	)	DATE APR 26 2004
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


ORDER


A revision is hereby being made in the Remand issued by the Board on March 12, 2004, by removing paragraph two of the Remand at page 12.  


		
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans Appeals


Citation Nr: 0406636	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  00-14 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
spondylosis of the lumbar spine.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the cervical spine.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the left knee.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right knee.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to June 1999.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 1999 by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2002, the 
Board undertook addition development, by means of memorandum, 
of the issues listed above.  The Board remanded these issues 
in July 2003 now the case is again before the Board for 
appellate review.

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis of the cervical spine will be 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  There is competent medical evidence that the veteran's 
degenerative spondylosis of the lumbar spine is not 
etiologically linked to service.  

2.  The service connected degenerative arthritis of the left 
knee is manifested by flexion between 90 and 110 degrees and 
extension between 2 minus 7 degrees and 0 degrees.  

3.  The service connected degenerative arthritis of the right 
knee is manifested by flexion between 90 and 110 degrees and 
extension between 2 minus 7 degrees and 0 degrees.  


CONCLUSIONS OF LAW

1.  The veteran's degenerative spondylosis of the lumbar 
spine was not incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1131, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 3.307, 3.309 
(2003).  

2.  The criteria for an initial evaluation in excess of 10 
percent for degenerative arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2003).

3.  The criteria for an initial evaluation in excess of 10 
percent for degenerative arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his claims by means of the discussion in the 
April 2001 RO letter, and he was informed by the August 2003 
Supplemental Statement of the Case (SSOC) of the provisions 
of the VCAA.  Specifically the April 2001 RO letter notified 
the veteran of the following: 1.)  VA's duty to notify the 
appellant about the claims; 2.) VA's duty to assist the 
appellant in obtaining evidence for the claims; 3.) What the 
evidence must show to establish entitlement to the claimed 
benefits; 4.) What information or evidence the RO still 
needed from the appellant; and 5.) What the appellant could 
do to help with the claims.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded VA 
medical examinations in September 1999 and February 2003.  In 
addition, the RO obtained the veteran's service medical 
records.  The veteran, in April 2003, indicated that he had 
no further evidence or argument to present.  There is no 
indication that additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.

II.  Service Connection For Degenerative Spondylosis of the 
Lumbar Spine

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Service medical records show that the veteran was seen for 
low back pain on several occasions.  The veteran complained 
of back pain in February 1981.  In 1985 the veteran reported 
left knee pain, which caused his back pain.  The veteran 
complained of low back pain in May 1987, March 1992 and 
September 1995.  The assessment was acute low back pain in 
September 1997.  

The September 1999 VA examination assessment was low back 
pain involving his right hip.  The x-rays revealed a normal 
lordotic curve in the lumbar spine with no significant 
degenerative changes, no fracture and no subluxation.  The VA 
examiner commented that the veteran's low back pain was most 
likely related to facet arthropathy on the right side with 
referred hip pain.  

The February 2003 VA examination assessment was mild to 
moderate lumbar spondylosis.  The VA examiner believed that 
the veteran in the past suffered occasional lumbar strain, 
which had been documented in his medical records related to 
his physical activity inherent in his military work including 
skydiving.  The VA examiner did not believe that those 
strains are related to his baseline condition right now, 
which is mild degenerative spondylosis.  

Consequently, there is competent medical evidence that the 
veteran's degenerative spondylosis of the lumbar spine was 
not etiologically linked to service.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'" Citing Cuevas, 3 Vet. App. 542, 548 (1992).  
Absent such evidence in this case, service-connection for 
degenerative spondylosis of the lumbar spine is not 
warranted.

The veteran's active duty ended in June 1999 and the first 
medical evidence of degenerative spondylosis of the lumbar 
spine was in February 2003, over 3 years after the veteran's 
termination of service.  The evidence does not show that 
degenerative spondylosis of the lumbar spine was manifested 
in service or to a compensable degree within one year after 
the veteran's termination of service.  Therefore, it is found 
that the preponderance of the evidence is against the 
veteran's claim of service connection for degenerative 
spondylosis of the lumbar spine on a direct basis or 
presumptively under the provisions of 38 C.F.R. §§ 3.307, 
3.309 (2003).  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for degenerative spondylosis of the 
lumbar spine.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Initial Evaluations For Degenerative Arthritis Of The 
Left and Right Knees  

Service connection for degenerative arthritis of the left and 
right knees was granted in a September 1999 rating decision 
and assigned a 10 percent evaluation each under Diagnostic 
Codes 5003 and 5260.  38 C.F.R. § § 4.71a (2003).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2003).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.  

The U.S. Court of Appeals For Veterans Claims (Court) has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  

Standard flexion and extension of the knee is 0-140 degrees.  
38 C.F.R. 4.71, Plate II (2003).  A 10 percent disability 
rating is warranted for flexion limited to 45 degrees or 
extension limited to 10 degrees; a 20 percent disability 
rating requires flexion limited to 30 degrees or extension 
limited to 15 degrees; and a 30 percent disability rating is 
warranted for flexion limited to 15 degrees or extension 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2003).  Additional disability ratings for 
limitation of motion of the knee include a 40 percent 
disability rating for extension limited to 30 degrees and a 
50 percent disability rating for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).

At the September 1999 VA examination right knee flexion was 
from 0 degrees to 90 degrees actively and passively, 
extension was 2 minus 7 degrees active and passive.  On 
evaluation of the left knee, extension was 2 minus 7 degrees; 
flexion was to 90 degrees active and possible.  At the 
February 2003 VA examination the veteran had 0-110 degrees of 
motion bilaterally; normal is 0-140 degrees.  As such, his 
flexion and extension do not meet the criteria for higher 
evaluations under Diagnostic Codes 5260 for limitation of 
flexion or 5261 for limitation of extension.  

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"pain on movement, swelling, deformity, or atrophy on disuse" 
in addition to "instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing", incoordination, and excess fatigability), and 4.59 
(minimum compensable evaluation warranted for painful motion 
with joint pathology) in this case.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  On examination in September 
1999 the veteran's gait appeared grossly normal.  There was 
crepitance within the right knee palpable through all range 
of motion, strength, extension and flexion was 5 out of 5.  
Extension and strength of the left knee was 5 of 5, flexion 
was 5 of 5.  X-rays showed moderate to severe degenerative 
changes in both knees with joint space narrowing especially 
on the medial articular surface with lipping out the tibial 
articular surface and spur formation on the posterior tibia.  
The posterior distal femur and along the patellofemoral 
articular surface in both knees.  

On examination in February 2003 there was noted to be a mild 
varus deformity.  The veteran had tenderness on the medial 
joint line.  He had some mild tenderness on the lateral joint 
line and patellofemoral joint.  The veteran had prominent 
osteophytes on the medial compartment that were palpable.  He 
was neurovascuarly intact.  Negative Lachman's and anterior 
and posterior drawer signs were negative.  The examination 
was consistent bilaterally.  Lower extremity strength was 
normal.  He showed no fatigability and no incoordination.  
The veteran walked with a mild limp.  X-rays revealed 
tricompartmental degenerative joint disease of the knees with 
some varus deformity and significant medial joint space 
narrowing.  The VA examiner felt that the veteran had pain 
with the flare-ups on a weekly basis.  The pain increased 
with flare-ups approximately 25 percent, range of motion 
decreased 20 percent and incoordination and fatigability 
increased 5 percent with flare-ups.  The veteran is 
adequately compensated for the above symptoms.  The objective 
findings have not been shown to be productive of additional 
disability or functional impairment in excess of the 
currently assigned 10 percent for degenerative joint disease 
of the left and right knees.  Thus, the Board concludes that 
there is not pain, which warrants an increased rating under 
38 C.F.R. §§ 4.40, 4.45, or 4.59.  For these reasons, a 
higher evaluation is not warranted based on 38 C.F.R. §§ 
4.40, 4.45, or 4.59 (2003).

Separate ratings for arthritis of a knee, when there is 
actual limitation of motion, and for instability of the knee 
may be assigned without pyramiding, which is prohibited by 38 
C.F.R. § 4.14.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994), citing 38 C.F.R. § 4.14; see also VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 
(August 14, 1998).  There is competent medical evidence 
indicating that the veteran does not have any instability of 
the knee.  On examination in September 1999 there was right 
knee stability in the medial and lateral collateral ligaments 
in neutral and 30 degree flexion position.  There was 
stability in the anterior and posterior cruciate ligaments in 
the 90 degree and 30 degree flexed positions.  There was 
stability in the medial and collateral ligaments in the 
neutral 30 degree flexed position, there was stability of the 
anterior and posterior cruciate ligaments in the 90 degrees 
and 30 degrees flexed position, there was crepitance 
throughout all range of motion in the left knee.  On 
examination in February 2003 the veteran's knee was stable to 
varus and valgus stress.  Therefore, a preponderance of the 
evidence is against a finding that the veteran has any 
instability or subluxation of the right or left knee.  
Accordingly, a preponderance of the evidence is against a 
higher or separate evaluation under Diagnostic Code 5257, for 
instability.

In this case, there is no objective clinical evidence of knee 
ankylosis (Diagnostic Code 5256); impairment of tibia and 
fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic 
Code 5263).  Evaluation under those diagnostic codes is not 
warranted.  

Therefore, the Board finds that the preponderance of the 
evidence is against increased ratings for the veteran's 
service-connected degenerative arthritis of the left or right 
knee.  Furthermore, for above reasons, the evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).


ORDER

Service-connection for degenerative spondylosis of the lumbar 
spine is denied.  

An initial evaluation in excess of 10 percent for 
degenerative arthritis of the left knee is denied.

An initial evaluation in excess of 10 percent for 
degenerative arthritis of the right knee is denied.


REMAND

The veteran had made a claim for entitlement to an initial 
evaluation in excess of 10 percent for degenerative arthritis 
of the cervical spine.  The Board notes that effective 
September 26, 2003, VA revised the criteria for evaluating 
disabilities of the spine.  See 68 Fed. Reg.  51,454 et seq. 
(Aug. 26, 2003) (to be codified at 38 C.F.R. § 4.71a).  The 
veteran must be advised of recent changes in the law before 
this case is adjudicated by the Board.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where the law or regulation changes after a claim has been 
filed but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, absent Congressional intent to the 
contrary.  Prior to the effective date of the new 
regulations, the appellant's claim may only be evaluated 
according to the older version of the rating code.  VAOGCPREC 
3-2000; 65 Fed. Reg. 34,532 (May 30, 2000).  

Therefore, this issue is REMANDED for the following:

1.  The RO is requested to notify the 
veteran of the recently revised 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, for 
diseases and injuries of the spine.  

2.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claim, specifically, the veteran's claim 
of entitlement to an initial evaluation 
in excess of 10 percent for arthritis of 
the cervical spine should be 
readjudicated under both the old and the 
revised rating criteria for diseases and 
injuries of the spine, Diagnostic Codes 
5235 to 5243.  Another VA examination 
should be scheduled if necessary to 
evaluate the veteran's arthritis of the 
cervical spine under the revised rating 
criteria.  

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
other notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




